Order entered September 6, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-01429-CR
                                     No. 05-17-01430-CR
                                     No. 05-17-01431-CR

                       CHRISTOPHER LAJUAN DAVIS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F-0972077-M, F10-72780-M, F12-70385-M

                                          ORDER
       We REINSTATE the appeals.

       By order entered August 30, 2018, the Court abated these appeals to allow the trial court

to determine why appellant had not been given access to the clerk’s record in cause no. 05-17-

01430-CR. Counsel has now filed written verification that the record has been transmitted to

appellant.

       Appellant’s pro response to the Anders brief shall be due on or before October 10, 2018.
       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to Ernest White, Presiding Judge, 194th Judicial District Court; Valencia Bush,

counsel for appellant; and to counsel for the State.

       We DIRECT the Clerk of the Court to send a copy of this order, by first-class mail, to

Christopher Lajuan Davis; TDCJ No. 2139704; Hutchins Unit; 1500 E. Langdon Road; Dallas,

Texas 75241.




                                                       /s/   CRAIG STODDART
                                                             JUSTICE




                                                –2–